EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Bethany Love on 22 June 2022.
The application has been amended as follows:
Claim 15 has been amended to read:
15. A method of detecting and/or transmitting subgaleal electrical signals, the method comprising the steps of:
identifying an entry point on a head of a patient, for insertion of an array of linearly arranged electrodes;
inserting a needle through a skin layer at the entry point to a subgaleal space;
tunneling the needle through the subgaleal space to insert the array into the subgaleal space;
wherein the array detects the subgaleal electrical signals and transmits the subgaleal electrical signals to a processor;
identifying an exit point on the head; [and]
pulling or pushing the array so that an exit end of the array exits the head at the exit point;
after the pulling or pushing step, attaching an exit stopper to the exit end of the array; and
securing the exit stopper to the skin layer over the exit point to inhibit movement of the array.

Claim 25 has been canceled.

Claim 26, line 1 has been amended to replace the term “25” with the term - - 15 - -.

Claim 36, line 5 has been amended to add the phrase - - the second array - - before the term “step”.

Claim 46, line 15 has been amended to add the phrase - - wherein the second parasagittal anterior-posterior line is - - after the comma.

The following is an examiner’s statement of reasons for allowance: Applicant’s incorporation of the previously indicated allowable subject matter into the independent claims, along with the amendments discussed above, has placed the claims in condition for allowance. The claims are allowable for the reasons of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791